
	

113 HR 1186 IH: To posthumously award the Congressional Gold Medal to each of Glen Doherty and Tyrone Woods in recognition of their contributions to the Nation.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1186
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Hunter (for
			 himself, Mr. Johnson of Ohio,
			 Mr. King of Iowa,
			 Mr. Gohmert,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mr. Weber of Texas, Mr. Jordan, Mr.
			 Wittman, and Mr. Broun of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To posthumously award the Congressional Gold Medal to
		  each of Glen Doherty and Tyrone Woods in recognition of their contributions to
		  the Nation.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)On September 11,
			 2012, the United States consulate, and its personnel in Benghazi, Libya, were
			 attacked by militants.
			(2)Four Americans
			 were killed in the attack, including Ambassador J. Christopher Stevens, Sean
			 Smith, Glen Doherty, and Tyrone Woods.
			(3)Glen Doherty and
			 Tyrone Woods were former Navy SEALs who served as security personnel in Libya.
			 As the attack unfolded, they bravely attempted to defend American property and
			 protect United States diplomatic personnel. In so doing, they selflessly
			 sacrificed their own lives.
			(4)Glen Doherty was a
			 Navy SEAL for 12 years and served in Iraq and Afghanistan. He attained the rank
			 of Petty Officer First Class and earned the Navy and Marine Corps Commendation
			 Medal. After leaving the Navy, Glen Doherty worked with the Department of State
			 to protect American diplomats.
			(5)Tyrone Woods
			 served for 20 years as a Navy SEAL including tours in Iraq and Afghanistan. In
			 Iraq he led multiple raids and reconnaissance missions and earned the Bronze
			 Star. After retiring from the Navy as a Senior Chief Petty Officer, Tyrone
			 Woods worked with the Department of State to protect American diplomats.
			2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous award, on behalf of the Congress,
			 of a gold medal of appropriate design in commemoration of Glen Doherty and
			 Tyrone Woods in recognition of their contributions to the Nation.
			(b)Design and
			 StrikingFor the purposes of
			 the awards referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall strike
			 the gold medals with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medals struck under section 2, at a price sufficient to
			 cover the costs of the medals, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medals.
		4.National
			 medalsMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such amounts as may be necessary to pay for the cost of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
